        Case: 5:19-cv-01911-BYP Doc #: 1 Filed: 08/22/19 1 of 5. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

                                                   :   CASE NO.: ______
Marian Watson                                      :
8318 Harris Pond Drive, Unit H                     :
Charlotte, NC 28269                                :
                                                   :
                        Plaintiff,                 :
       v.                                          :   JUDGE
                                                   :
Advanced Capital Solutions                         :
5553 Whipple Ave NW                                :
North Canton, OH 44720                             :
                                                   :   COMPLAINT
and                                                :
                                                   :
JOHN AND JANE DOES 1-10                            :
                                                   :
                        Defendants.                :   A Trial by the Maximum Number of Jurors
                                                   :   is hereby Demanded
                                                   :
                                                   :
                                                   :


       Here comes Plaintiff Marian Watson, (hereinafter “Plaintiff”) and sets forth a Complaint

against Defendant Advanced Capital Solutions (hereinafter “Defendant”) and Defendant John

and Jane Does 1 – 10 (Collectively “Defendants”) as follows:

                                         JURISDICTION

       1.        This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

       2.        Jurisdiction is proper in the Court pursuant to 15 U.S.C. § 1692k(d).

       3.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that

Defendants transact business here and a substantial portion of the acts giving rise to this action

occurred here.
        Case: 5:19-cv-01911-BYP Doc #: 1 Filed: 08/22/19 2 of 5. PageID #: 2



                                           PARTIES

       4.      Plaintiff, Marian Watson (hereafter “Plaintiff”), is an adult individual whose

residence is in Charlotte, North Carolina, and is a “consumer” as the term is defined by 15

U.S.C. § 1692a(3).

       5.      Defendant, Advanced Capital Solutions (“Advanced”), is an Ohio business entity

with an address of 5553 Whipple Avenue NW, North Canton, Ohio 44720, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

       6.      Defendants John and Jane Does 1 - 10 are the individual collectors for Advanced,

but whose names are unknown. The Complaint will be amended to add their names when they

are determined through discovery.

       7.      Advanced at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to Advanced for collection, or

Advanced was employed by the Creditor to collect the Debt.

       11.     Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).




                                                2
         Case: 5:19-cv-01911-BYP Doc #: 1 Filed: 08/22/19 3 of 5. PageID #: 3



   B. Advanced Engages in Harassment and Abusive Tactics

         12.   Within the last year, Advanced contacted Plaintiff in an attempt to collect the

Debt. The Debt is past the statute of limitations.

         13.   Advanced left voice messages on Plaintiff’s cellular telephone which failed to

disclose that the call was from a collection in an attempt to collect a debt.

         14.   Moreover, in its messages, Advanced threatened to pursue “further action”

causing Plaintiff to believe she would be sued if she did not make an immediate payment

towards the Debt.

         15.   Advanced had no present ability or legal authority to sue Plaintiff, as at the time

the threat was made the Debt was no longer legally enforceable.

   C. Plaintiff Suffered Actual Damages

         16.   Plaintiff has suffered and continues to suffer actual damages as a result of

Defendants’ unlawful conduct.

         17.   As a direct consequence of Defendants’ acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                             COUNT I

                     (Violations of the Fair Debt Collections Practices Act)
                                    (15 U.S.C. § 1692, et seq.)

         18.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

         19.   Defendants engaged in behavior the natural consequence of which was to harass,

oppress, or abuse Plaintiff in connection with the collection of a debt, in violation of 15 U.S.C. §

1692d.


                                                     3
        Case: 5:19-cv-01911-BYP Doc #: 1 Filed: 08/22/19 4 of 5. PageID #: 4



       20.     Defendants used false, deceptive, or misleading representation or means in

connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.

       21.     Defendants misrepresented the character, amount and legal status of the debt, in

violation of 15 U.S.C. § 1692e(2).

       22.     Defendants threatened to take legal action, without actually intending to do so, in

violation of 15 U.S.C. § 1692e(5).

       23.     Defendants employed false and deceptive means to collect a debt, in violation of

15 U.S.C. § 1692e(10).

       24.     Defendants failed to inform the consumer that the communication was an attempt

to collect a debt, in violation of 15 U.S.C. § 1692e(11).

       25.     Defendants used unfair and unconscionable means to collect a debt, in violation

of 15 U.S.C. § 1692f.

       26.     The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the FDCPA, including every one of the above-cited provisions.

       27.     Plaintiff is entitled to damages as a result of Defendants’ violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and O.R.C.

                        § 1345.09(A) against Defendants;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against Defendants;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3) against Defendants;



                                                 4
        Case: 5:19-cv-01911-BYP Doc #: 1 Filed: 08/22/19 5 of 5. PageID #: 5



                    4. Actual damages from Defendants for the all damages including emotional

                        distress suffered as a result of the intentional, reckless, and/or negligent

                        FDCPA violations in an amount to be determined at trial for Plaintiff;

                    5. Punitive damage; and

                    6. Such other and further relief as this Court may determine to be just and

                        proper.


Dated: August 22, 2019

                                               Respectfully submitted,

                                               By:    /s/ Sergei Lemberg

                                               Sergei Lemberg, Esq.
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               Email: slemberg@lemberglaw.com
                                               Attorneys for Plaintiff:
                                               Marian Watson



                                         JURY DEMAND

        Plaintiff hereby makes a demand for trial by the maximum number of jurors allowed by

law, on all triable issues.


                                                                /s/ Sergei Lemberg
                                                              Sergei Lemberg, Esq.




                                                  5
